DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2020.

Specification
The disclosure is objected to because of the following informalities: paragraph [0023] discloses “For added stability and support…each extender tube 52 may extend through at least two bracket plates 74 and two apertures 76”, while paragraph [0027] discloses “Each extender tube may be installed…by slidably inserting the extender tube through at least two apertures 76 of the bracket plate 74”.  The former paragraph appears to disclose each bracket plate having one aperture, while the latter paragraph appears to disclose each bracket plate having at least two apertures.  These two disclosures seem to contradict each other.
. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 6 is considered indefinite based on the Specification objection above.  It is unclear whether paragraph [0027] of Applicant’s specification contains an erroneous disclosure.  It is unclear how one extender tube can be inserted into at least two apertures of one plate.
	Since it is unclear what Applicant is trying to claim in claim 6, claim 6 will not be further treated on the merits until clarification and correction are provided.
	Since claim 7 depends from claim 6, claim 7 will also not be further treated on the merits until clarification and correction are provided.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown, US 4,379,653.
Regarding claim 1, Brown teaches a paving machine for paving a ground surface, the paving machine comprising: 
a chassis (Figure 1); 
a hopper (32); 
a distribution device (35) configured to dispense paving material on the ground surface; and 
a screed assembly (Figure 20) including a main screed (206) having a rigid frame with a fixed width, and an extension screed (202) configured to extend laterally from the main screed between a retracted position to an extended position (Figure 21), the extension screed including at least one extender tube having a shell (fluid cylinder 216) comprised of a first material with a second material (fluid) disposed therein, the second material restricting flexion of the at least one extender tube when the extension screed is in the extended position (since the fluid inside of a hydraulic cylinder is pressurized).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied above, alone.
Regarding claim 2, the screed extension further includes an upper frame (housing 221; Figures 19 and 21) and a lower frame (200), an upper edge of the lower frame is fixed to a lower edge of the upper frame.  While Brown fails to explicitly disclose that it is fixed by welding, the Examiner takes Official Notice that welding is old and well-known to connect two elements together.  It would have been obvious to one of ordinary skill in the art to modify the connection between the upper edge of the lower frame and the lower edge of the upper frame to be by weld based on design choice since it appears from looking at Figure 21 that they are rigidly connected and a welded connection would yield such.
Regarding claim 3, the resulting combination includes the upper frame including an inner plate (222) proximate a central axis of the main screed and an outer plate opposite the inner plate (unnumbered, shown in Figure 21), wherein the at least one extender tube is installed between the inner plate and the outer plate.
Regarding claim 4, while the extender tube is clearly shown to extend between the inner plate and outer plate in Figure 21 but fastened by at least one bolt is not disclosed, the Examiner takes Official Notice that fastening by at least one bolt is old and well-known to connect two elements together.  It would have been obvious to one of ordinary skill in the art to modify the inner end of the at least one extender tube to be fastened by means of at least one bolt and an outer end of the at least one extender tube opposite the inner end is fastened to the outer plate by means of at least one bolt based on design choice since the fastening would not affect the function of the at least one extender tube.
Regarding claim 5, the resulting combination includes the lower frame including a deflector assembly having a deflector (101) and a paving plate (unnumbered, shown underneath element 202 in Figure 19).  While the resulting combination does not explicitly disclose a tamper bar, the Examiner takes Official Notice that a tamper bar is old and well-known on paving machines.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a tamper bar with the deflector assembly if it was desired to pre-compact the paving material in front of the extension screed.
Regarding claim 8, since Brown discloses a fluid actuation unit (216) but fails to provide further details, based on how a hydraulic cylinder functions, there must be an actuating mechanism to move the rod and piston that are inherently part of a hydraulic cylinder in order for the hydraulic cylinder to function.  The resulting combination includes selectively extending and retracting the extension screed between the extended position and the retracted position.
Regarding claim 9, while Brown fails to explicitly disclose that the first material (material of the hydraulic cylinder barrel) is metal, the Examiner takes Official Notice that hydraulic cylinder barrels made of steel are old and well-known, steel being a metal.  It would have been obvious to one of ordinary skill in the art to modify the first material of the resulting combination to be made of metal since that is well-known.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671